Exhibit 10.21

 

EXECUTION COPY

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

THIS AMENDMENT NO. 1 (this “Amendment”) is made as of October 9, 2012 (the
“Effective Date”) by and among ARKANSAS BEST CORPORATION (the “Borrower”), the
Lenders listed on the signature pages hereto and U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent (in such capacity, the “Administrative Agent”), under
that certain Credit Agreement, dated as of June 15, 2012 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the Lenders party thereto, and the Administrative
Agent.  Capitalized terms used herein and not otherwise defined herein shall
have the respective meanings set forth in the Credit Agreement.

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to make certain modifications to the Credit Agreement; and

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent have so agreed
on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders and the Administrative Agent hereby agree as follows.

 

ARTICLE I - AMENDMENT

 

Effective as of the Effective Date but subject to the satisfaction of the
condition precedent set forth in Article III below, the Credit Agreement is
hereby amended as follows:

 

1.1                            Section 6.22 of the Credit Agreement is hereby
amended in its entirety as follows:

 

6.22.                Restricted Payments.  The Borrowers will not, nor will they
permit any Subsidiary to, make any Restricted Payment, except that (i) any
Subsidiary of the Parent may declare and pay dividends or make distributions to
a Borrower or to a Wholly-Owned Subsidiary, (ii) the Parent may declare and pay
stock dividends to its equity holders, and (iii) the Parent may declare and pay
cash dividends to its equity holders or make cash repurchases of its equity
interests from its equity holders so long as no Default or Event of Default
shall exist before or after giving effect to such dividends or equity
repurchases, or be created as a result thereof.

 

ARTICLE II- REPRESENTATIONS AND WARRANTIES

 

The Borrower hereby represents and warrants as follows:

 

--------------------------------------------------------------------------------


 

2.1                            This Amendment and the Credit Agreement as
amended hereby constitute legal, valid and binding obligations of the Borrower
and are enforceable against the Borrower in accordance with their terms, except
as enforceability may be limited by bankruptcy, insolvency, or similar laws
affecting the enforcement of creditors’ rights generally.

 

2.2                            As of the date hereof and after giving effect to
the terms of this Amendment, (i) no Default or Event of Default shall have
occurred and be continuing and (ii) the representations and warranties of the
Borrower set forth in the Credit Agreement, as amended hereby, are (x) with
respect to any representations or warranties that contain a materiality
qualifier, true and correct in all respects and (y) with respect to any
representations or warranties that do not contain a materiality qualifier, true
and correct in all material respects as of the date hereof except to the extent
any such representation or warranty is stated to relate solely to an earlier
date, in which case such representation or warranty shall have been true and
correct on and as of such earlier date.

 

ARTICLE III- CONDITION PRECEDENT

 

This Amendment shall become effective on the date first set forth above,
provided, however, that the effectiveness of this Amendment is subject to the
Administrative Agent receipt of counterparts of this Amendment duly executed by
the Borrower, the Administrative Agent and the Required Lenders.

 

ARTICLE IV- GENERAL

 

4.1                            Expenses.  The Borrower agrees to reimburse the
Administrative Agent upon demand for all reasonable out-of-pocket expenses paid
or incurred by the Administrative Agent, including, without limitation,
reasonable fees, charges and disbursements of outside counsel to the
Administrative Agent, in connection with preparation, negotiation and execution
of this Amendment and any other document required to be furnished herewith.

 

4.2                            Counterparts.  This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Amendment by telecopy shall be effective as delivery of a
manually executed counterpart of this Amendment.

 

4.3                            Severability.  Any provision in this Amendment
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of this Amendment are declared to
be severable.

 

4.4                            Governing Law.  This Amendment shall be construed
in accordance with the internal laws (without regard to the conflict of law
provisions) of the State of New York, but giving effect to federal laws
applicable to national banks.

 

2

--------------------------------------------------------------------------------


 

4.5                            Successors; Enforceability.  The terms and
provisions of this Amendment shall be binding upon the Borrower, the
Administrative Agent and the Lenders and their respective successors and
assigns, and shall inure to the benefit of the Borrower, the Administrative
Agent and the Lenders and the successors and assigns of the Administrative Agent
and the Lenders.

 

4.6                            Reference to and Effect on the Credit Agreement.

 

a.                                     Upon the effectiveness of this Amendment,
on and after the date hereof, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import shall mean
and be a reference to the Credit Agreement, as amended and modified hereby.

 

b.                                    Except as specifically amended above, the
Credit Agreement and all other documents, instruments and agreements executed
and/or delivered in connection therewith (including, without limitation, all of
the Loan Documents) shall remain in full force and effect and are hereby
ratified and confirmed.

 

c.                                     The execution, delivery and effectiveness
of this Amendment shall not operate as a waiver of any right, power or remedy of
the Administrative Agent or the Lenders, nor constitute a waiver of any
provision of the Credit Agreement or any other documents, instruments and
agreements executed and/or delivered in connection therewith.

 

4.7                            Headings.  Section headings in this Amendment are
for convenience of reference only, and shall not govern the interpretation of
any of the provisions of this Amendment.

 

(signature pages follow)

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
written above.

 

 

ARKANSAS BEST CORPORATION

 

 

 

 

 

 

 

 

By: 

 

 

 

Name:

 

 

Title:

 

 

 

Signature Page to

Amendment No. 1 to

Arkansas Best Corporation Credit Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender and as Administrative Agent

 

 

 

By: 

 

 

Name:

 

 

Title:

 

 

 

Signature Page to

Amendment No. 1 to

Arkansas Best Corporation Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BRANCH BANK AND TRUST COMPANY,
as a Lender

 

 

 

 

 

 

 

 

By: 

 

 

 

Name:

 

 

Title:

 

 

 

Signature Page to

Amendment No. 1 to

Arkansas Best Corporation Credit Agreement

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

 

By: 

 

 

 

Name:

 

 

Title:

 

 

 

Signature Page to

Amendment No. 1 to

Arkansas Best Corporation Credit Agreement

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK, as a Lender

 

 

 

 

 

 

 

 

By: 

 

 

 

Name:

 

 

Title:

 

 

 

Signature Page to

Amendment No. 1 to

Arkansas Best Corporation Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE FIRST NATIONAL BANK OF FORT SMITH, as a Lender

 

 

 

 

 

By: 

 

 

 

Name:

 

 

Title:

 

 

 

Signature Page to

Amendment No. 1 to

Arkansas Best Corporation Credit Agreement

 

--------------------------------------------------------------------------------